Citation Nr: 1811192	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchitis with hilar adenopathy (asthma).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1988 to December 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in November 2017.  During the course of the hearing, the Veteran's focused representative elicited testimony in support of his claim.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his symptomatology has worsened since his last VA examination in November 2012.  VA treatment records from December 2014 indicate that the Veteran was not in need of systemic steroids, but he was unable to complete DLCO testing.  At the time, he reported days when it was "hard to breathe" unrelated to activity; however, he was able to walk his dog daily and walk at work.  At his Board hearing, he testified that he gets out of breath moving from one side of a room to the other and that he is on several medications.  The Veteran's testimony suggests that his condition has worsened.  

Because the Veteran's treatment records do not document that he has had at least monthly visits to a physician for required care of exacerbations; or that he is on intermittent course of systemic corticosteroids; and the treatment records do not contain pulmonary testing consistent with the rating criteria, a new VA examination is warranted.


Accordingly, the case is REMANDED for the following action:

1.   Obtain outstanding VA treatment records from February 2017.

2.   Afford the Veteran a new VA examination to determine the current severity of his service-connected bronchitis with hilar adenopathy (asthma).  The examiner should include pulmonary function testing.  

The examiner must describe the functional limitations resulting from the Veteran's asthma.  In particular, if the Veteran is unable to perform the necessary testing, and if possible, the examiner should offer an opinion indicating the level of impairment that is most consistent with his asthma disability.

If the Veteran's symptoms have worsened since his last VA examination in November 2012, the examiner is asked to provide an opinion, if possible, based on the medical evidence of record, when his condition began to worsen. 

3.   After completion of the above, the AOJ should readjudicate the claim on appeal.  To the extent any benefit sought in connection with the claim is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case (SSOC).  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



